UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7177


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

THOMAS J. MACWILLIAMS, a/k/a Greg, a/k/a Cpl. George,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.       Irene M. Keeley,
District Judge. (1:06-cr-00059-IMK-JSK-1; 1:08-cv-00126-IMK-JSK)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas J. MacWilliams, Appellant Pro Se. Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Thomas    J.    MacWilliams        seeks    to    appeal    the   district

court’s order denying his Fed. R. Civ. P. 59(e) motion to alter

or amend the district court’s order accepting the recommendation

of the magistrate judge and denying relief on his 28 U.S.C.A.

§ 2255 (West Supp. 2011) motion.                     The order is not appealable

unless      a    circuit       justice    or   judge       issues    a    certificate    of

appealability.           28 U.S.C. § 2253(c)(1)(B) (2006).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard          by     demonstrating        that

reasonable        jurists        would    find      that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural        grounds,        the    prisoner      must

demonstrate        both    that     the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record    and    conclude   that

MacWilliams has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense        with     oral     argument     because       the     facts    and     legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3